Order denying motion to vacate and set aside judgment herein and to grant leave to defendants to defend herein reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs; defendants’ answer to be served within five days from the entry of the order herein. The court is of the opinion that upon the facts presented denial of the motion to open the default was an abuse of discretion. Defendants should have an opportunity to present their case. The appeal from the order denying the motion for reargument is dismissed, without costs. Lazansky, P. J., Rich, Hagarty, Carswell and Tompkins, JJ., concur.